DETAILED ACTION
	Claims 4, 5, 8, and 11–17 are currently pending in this Office action.  Claims 11–16 are withdrawn as being directed to non-elected inventions.  Claims 1–3, 6, 7, 9, and 10 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Concerning the new matter rejection under 35 U.S.C. § 112(a), page 5 argues that “support for the first and second transition temperatures were described in the original Specification and have sufficient described and demonstrated to enable a skilled artisan to make use the invention as claimed in claim 7.”  This is unpersuasive because there is no indication where such support is specifically found.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nonetheless, concerning the § 103 rejection of claims 4, 5, 8, and 17 over Somers et al. (US 2015/0225619 A1) in view of Tsuruya et al. (JP 07-26073 B2, machine translation) as evidenced by Myers et al., “Polypropylene, atactic,” Polymer Data Handbook, 2nd Ed., Oxford University Press, 963 (2009), page 7 argues that the combination of Somers and Tsuruya “would not result in the claimed hot-melt adhesive” because “the combined references fail to teach a polymer having only two-comonomer[sp] in each copolymer[].”  This is not persuasive because it is premised upon a mischaracterization of Somers.  Citing Pars. 5, 21, and 26 of Somers, page 6 argues that “Somers teaches a way to maintain the desired softening point and high needle penetration value by adding small quantities of C4-C10 by adding external donors to the catalyst system used in preparing its copolymer, Somers teaches an improved propylene-ethylene copolymer (e.g., containing only propylene and ethylene as comonomers) can be prepared even with a high ethylene content, but still have a desirable balance between softening point and hardness.  Id. at ¶ 54.  In other words, Somers prepares an improved propylene-ethylene copolymer, even without C4-C10 alpha olefins.  It permits but does not require C4-C10 alpha olefins.  In fact, Par. 26 of Somers makes C4-C10 alpha olefins optional.  As such, applicant fails to distinguish between Somers and the present claims.
Page 7 further argues that “Tsuruya is directed to three comonomers: ethylene, propylene, and butene to form a copolymer” and that “adding the C4-C10 comonomer of Tsuruya, in fact, improves softening point and needle penetration.”  This is unpersuasive because, first, there is no indication where Tsuruya teaches this.  Second, applicant disregards what is plainly taught by Tsuruya.  Tsuruya’s examples (Adhesives 1 and 2) contain amorphous propylene/butene-1 copolymers (REXTAC®, commercial propylene copolymers having Mn values of 6700 or 9000) and a tackifer. Table 1. As evidenced by Myers, REXTAC® propylene polymers are known atactic polypropylenes.  These are species of the presently claimed propylene/α-olefin copolymer.  Therefore, Somers and Tsuruya are properly combined and applicable to the present claims because they teach polymers species as claimed.
	As for the 103 rejection of the claims over Somers as evidenced by Miller and in view of Taga (JP 2004-067796 A, machine translation), page 8 similarly relies upon the overly narrow reading of Somer found unpersuasive above.  Page 8 further argues that “Taga further adds to this teaching since it teaches a three-comonomer copolymer: propylene-ethylene random copolymer with butene.”  This is unpersuasive because applicant fails to indicate where this specific teaching is found.  The remarks also ignore that Taga exemplifies an amorphous propylene-butene copolymer as its Example 1. Table 1, ¶ 49.  Taga thus expressly teaches one of the presently claimed species of ethylene/α-olefin copolymer.  Thus, applicant’s argument fails because it is premised upon faulty readings of Somers and Taga.
	Pages 8–9 argues that “the addition of Taga into Somers fails to address the atactic limitation of the instant invention.”  This is unpersuasive because, as applicant acknowledges on page 8, the 
Finally, page 9 argues that “nothing in Taga’s[sp] would lead a skilled artisan to combine particularly two separate comonomer systems” and that it would not be predictable that combining Taga into Somers “would add varied number of average molecular weight polymers.”   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Taga teaches that an amorphous propylene-butene copolymer containing 60 to 90 wt% propylene and 40 to 10 wt% butene is preferred to avoid excess cost, excess surface adhesion, or decrease in heat resistance. Translation 3:103-111. The amorphous propylene-butene copolymer has a Mn of 4000 to 15000 to ensure sufficient adhesive strength and workability. Example 1 is an amorphous propylene-butene copolymer. Table 1, ¶ 49.  This is unambiguous motivation for combining the references such that the resulting composition satisfies present claim 17.
	The claims consequently remain unpatentable as containing new matter and over the previously cited art.

Claim Rejections - 35 USC § 112
	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing
to comply with the written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the relevant art that
the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the
time the application was filed, had possession of the claimed invention. Claim 17 as amended at line 7 recites “a first glass transition temperature;” and lines 12–13 recite “a second glass transition temperature.”  The original disclosure lacks support for these new limitations. 


Claim Rejections - 35 USC § 103
Claims 4, 5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (US 2015/0225619 A1) in view of Tsuruya et al. (JP 07-26073 B2, machine translation) as evidenced by Myers et al., “Polypropylene, atactic,” Polymer Data Handbook, 2nd Ed., Oxford University Press, 963 (2009).
	With respect to claim 17, Somers discloses a hot melt adhesive comprising 5 to 95 weight percent of an amorphous propylene-ethylene copolymer; and 5 to 95 weight percent of at least one polymer different from the copolymer. Abstract, claims 15, 16. Those of ordinary skill in the art would reasonably understand that amorphous propylene-ethylene copolymer is atactic, otherwise [0047] explains that “amorphous” means a crystallinity of less than five percent. The copolymers have number average molecular weight (Mn) of less than 25000. [0045]. The at least one polymer different from the propylene-ethylene copolymer is suitably such polymers as ethylene-butene copolymers, ethylene-hexene copolymers, ethylene-octene copolymers, propylene-butene copolymers, propylene-hexene copolymers, propylene-octene copolymers. [0063]. The adhesive can contain 10 to 90 weight percent or 40 to 55 weight percent of at least one tackifier. [0067]. The adhesive may optionally contain 10 to 20 weight percent of wax; and/or 0.1 to 20 weight percent of an antioxidant.  [0069], [0070]. The hot melt
adhesive has a Brookfield viscosity at 177°C of from 200 to 30000 cps, as measured according to ASTM
D3236. [0075].
	Somers differs from the present claim because i) the species of polymers different from the copolymer are only a few among the polymers enumerated at [0063] and are not required to be atactic and possess a Mn within the claimed range. The reference further differs from claim 17 because it ii) is silent as to the mixture of polymers having a first and second glass transition temperatures; and iii) teaches a viscosity range measured at 177°C instead of at 160°C as claimed.
	As to i), Tsuruya teaches a hot melt adhesive composition containing 10 to 60 weight percent of an amorphous propylene/butene-1 copolymer having a Mn of 1000 to 20000, optionally with 0 to 70 weight percent of a tackifier and 0 to 70 weight percent of a resin. Claim 1. Adhesives 1 and 2 of the 
the Invention”).
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Somers specifies a mixture of atactic propylene-ethylene copolymer with ethylene-butene copolymer and the advantages of the amorphous propylene-butene copolymer taught by Tsuruya, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a species of atactic polyolefin-based polymer a1) as claimed in order to avoid low temperature peeling and reduced strength, while maintaining heat resistance, cohesive force, and long open time.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, those of ordinary skill in the art would understand that the atactic propylene copolymers of Somers and Tsuruya differ in structure (monomers, crystallinity) and reasonably expect that a mixture of the same to exhibit two different glass transition temperatures corresponding to the two copolymers. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	As to iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Somers in view of Tsuruya teaches a hot melt adhesive containing each of the claimed components overlapping the claimed amounts of each.
	While Somers in view of Tsuruya does not directly disclose the Brookfield viscosity at 160°C, since each of the claimed components is present and rendered obvious by the teachings of Somers and Tsuruya, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a hot melt adhesive possessing a viscosity within the claimed range when measured at 160°C with a Brookfield CAP, spindle 27. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Somers [0067] teaches various rosin resins as tackifier, which are
synonymous with natural resins based on colophony as evidenced by Daintith, Ed., “Colophony” and
“Rosin,” A Dictionary of Chemistry, 6th Ed., Oxford University Press, pp. 135, 465-466 (2008).
	With respect to claim 5, Somers teaches fully or partially hydrogenated cycloaliphatic resin, aromatically-modified resins; terpene resins; and terpene phenolic resins as tackifier. [0067].
	With respect to claim 8, Somers teaches that the adhesive contains at least one antioxidant.  [0070].

Claims 4, 5, 8, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (US 2015/0225619 A1) as evidenced by Miller, “Polypropylene,” The Wiley Encyclopedia of Packaging Technology, 3d Ed., John Wiley & Sons, 1005-1006 (2009) and in view of Taga (JP 2004-067796 A, machine translation).
	With respect to claim 17, Somers discloses a hot melt adhesive comprising 5 to 95 weight percent of an amorphous propylene-ethylene copolymer; and 5 to 95 weight percent of at least one polymer different from the copolymer. Abstract, claims 15, 16. Those of ordinary skill in the art would reasonably understand that amorphous propylene-ethylene copolymer is atactic and as evidenced by Miller 1006. The at least one polymer different from the propylene-ethylene copolymer is suitably such polymers as ethylene-butene copolymers, ethylene-hexene copolymers, ethylene-octene copolymers, propylene-butene copolymers, propylene-hexene copolymers, propylene-octene copolymers. [0063]. The adhesive can contain 10 to 90 weight percent or 40 to 55 weight percent of at least one tackifier.  [0067]. The adhesive may optionally contain 10 to 20 weight percent of wax; and/or 0.1 to 20 weight percent of an antioxidant. [0069], [0070]. The hot melt adhesive has a Brookfield viscosity at 177°C of from 200 to 30000 cps, as measured according to ASTM D3236. [0075].
	Somers differs from the present claim because i) the species of polymers different from the copolymer are only a few among the polymers enumerated at [0063] and are not required to be atactic and possess a Mn within the claimed range. The reference further differs from claim 17 because it ii) is silent as to the mixture of polymers having a first and second glass transition temperatures; and iii) teaches a viscosity range measured at 177°C instead of at 160°C as claimed.
	As to i), Taga discloses a hot melt adhesive containing 30 to 100 weight percent of an amorphous polypropylene containing ≥ 50 wt% propylene monomers and 0 to 50 wt% 1-butene monomers; 0 to 70 wt% of a tackifier; and 0 to 70 wt% of a resin. An amorphous propylene-butene copolymer containing 60 to 90 wt% propylene and 40 to 10 wt% butene is preferred to avoid excess cost, excess surface adhesion, or decrease in heat resistance. Translation 3:103-111. The amorphous propylene-butene copolymer has a Mn of 4000 to 15000 to ensure sufficient adhesive strength and workability. Example 1 is an amorphous propylene-butene copolymer. Table 1, ¶ 49. As evidenced by Miller 1006, those in the art understand amorphous polypropylene as synonymous with atactic polypropylene.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Somers specifies a mixture of atactic propylene-ethylene copolymer with ethylene-
butene copolymer and the advantages of the amorphous propylene-butene copolymer taught by Taga, it
would have been obvious to a person having ordinary skill in the art before the effective filing date of the
claimed invention to select a species of atactic polyolefin-based polymer a1) as claimed in order to
provide sufficient adhesivity and workability of the adhesive.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, those of ordinary skill in the art would understand that the atactic propylene
copolymers of Somers and Taga differ in structure (monomers, crystallinity) and reasonably expect that a
mixture of the same to exhibit two different glass transition temperatures corresponding to the two
copolymers. Since the USPTO does not have equipment to carry out the analytical experiments, the
burden is therefore shifted to the applicants to prove otherwise.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Somers in view of Taga teaches a hot melt adhesive
containing each of the claimed components overlapping the claimed amounts of each.
	While Somers in view of Taga does not directly disclose the Brookfield viscosity at 160°C, since
each of the claimed components is present and rendered obvious by the teachings of Somers and Taga,
a person having ordinary skill in the art before the effective filing date of the claimed invention would have
reasonably expected to prepare a hot melt adhesive possessing a viscosity within the claimed range when measured at 160°C with a Brookfield CAP, spindle 27. Since the USPTO does not have equipment
to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Somers [0067] teaches various rosin resins as tackifier, which are
synonymous with natural resins based on colophony as evidenced by Daintith, Ed., “Colophony” and
“Rosin,” A Dictionary of Chemistry, 6th Ed., Oxford University Press, pp. 135, 465-466 (2008).
	With respect to claim 5, Somers teaches fully or partially hydrogenated cycloaliphatic resin, aromatically-modified resins; terpene resins; and terpene phenolic resins as tackifier. [0067].
	With respect to claim 8, Somers teaches that the adhesive contains at least one antioxidant.  [0070].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763